DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Finality Withdrawn
Applicant’s amendment of 04/19/2022 is entered. New grounds of rejection are set forth below. These new grounds were not necessitated by Applicant’s amendment. This Office action is NON-FINAL.

Information Disclosure Statement
The IDSs submitted 02/11/2022 and 04/29/2022 have been considered. For the 02/11/2022 IDS, some references have been lined through because they are duplicates. Other entries have been corrected because the document numbers and/or publication dates were incorrect.

Response to Amendment
Applicant’s amendment of 04/19/2022 is acknowledged. Applicant has amended claim 1 to bring in limitations from claims 2, 11 and 18 into claim 1, as well as requiring that “at least 50% of all cell-free DNA of the human blood sample or fraction thereof are linked to the MITs and present in the composition”.
Regarding the Office action mailed 01/21/2022:
The objection to claims 3-5 are withdrawn in view of the amendments.
The rejections under 35 USC 103 based on the Eltoukhy reference (WO 2014/149134) have been reconsidered, specifically regarding the limitation imported from claim 18: “wherein the number of combinations of any 2 MITs exceeds the number of tagged sample nucleic acid molecules in the composition that spans any particular polymorphic locus in the human genome”. 
 Eltoukhy suggested a number, n, of different types of “unique identifiers” of at least 2 and no more than 100,000*z, where z is the expected number of nucleic acid molecules in a sample having the same start and stop positions (paragraph [00252]); for a sample containing 10,000 haploid genome equivalents of cell-free DNA, this number z is about 3 (paragraph [00248]). Here, the “unique identifier” takes the form of a pair of barcode oligonucleotides, one attached to each end of the sample nucleic acid fragment, where the number, y, of different types of “barcode oligonucleotide” is the square root of n (paragraph [00253]). The “barcode oligonucleotide” corresponds to the claimed MIT. In essence, Eltoukhy teaches that the number of different barcodes used should range from 2 (since, the square root of 2 is approximately 1.4, and one cannot make “1.4” barcodes) to 10,000 (the square root of 100,000) multiplied by z, the expected number of sample fragments having the same start and stop positions (so-called “duplicates” or “cognates”).
Eltoukhy also taught that a sample containing 10,000 haploid genome equivalents of cell-free DNA would contain about 200 billion nucleic acid molecules, with “about 3 duplicate polynucleotides beginning at any given position” (paragraph [00248]). Therefore, with z being 3, and based on the sections of Eltoukhy cited above, it is fair to say that Eltoukhy suggested a range of 6 (2×3) to 30,000 (10,000×3) different barcodes for such a sample. This means that the number of combinations of any 2 barcodes used for such a sample would be 36 (62) to 900,000,000 (30,0002).
For this same sample, the instant claims would require that the number of combinations of any 2 MITs exceeds the number of tagged sample nucleic acid molecules in the composition that spans any particular polymorphic locus in the human genome. Since there are 10,000 haploid genome equivalents in the sample of Eltoukhy, this means that any locus (polymorphic or not) is represented 10,000 times. Therefore, the claims would require that the number of combinations of any 2 MITs is greater than this number. As can be seen from the discussion above, Eltoukhy’s suggested number of combinations (36-900,000,000, stemming from the use of 6 to 30,000 different barcodes) encompasses values greater than 10,000. To arrive at a number of combinations of any 2 barcodes greater than 10,000, one would have to at least 101 different barcodes. That is certainly within the range of 6-30,000 different barcodes suggested by Eltoukhy for an expected number of z=3.
But would one of ordinary skill in the art, based on Eltoukhy’s full disclosure, have used that many barcodes? At paragraph [00253], Eltoukhy states: “…a sample comprising about 10,000 haploid human genome equivalents of cfDNA can be tagged with about 36 unique identifiers. The unique identifiers can comprise six unique barcodes. Ligation of 6 unique barcodes to both ends of a polynucleotide can result in 36 possible unique identifiers…”. At paragraph [00254], Eltoukhy states: “…a sample comprising about 10,000 haploid human genome equivalents of DNA is tagged with 64 unique identifiers, wherein the 64 unique identifiers are produced by the ligation of 8 unique barcodes to both ends of parent polynucleotides.” Therefore, even though Eltoukhy’s broader disclosure would suggest 6-30,000 unique barcodes for 10,000 haploid equivalents, based on a z value of 3, as discussed above, Eltouky particularly mentions 6 or 8 unique barcodes. To arrive at the claim, one would have to use at least 101 different barcodes for this sample, so that “the number of combinations of any 2 MITs exceeds the number of tagged sample nucleic acid molecules in the composition that spans any particular polymorphic locus in the human genome”.
This brings the discussion to the table at page 54. In this table, “Tag Count” refers to the number of combinations of 2 barcodes (thus, the number of different barcodes used is the square root of the tag count). Eltoukhy’s table shows that, for 1000 haploid equivalents of cell-free DNA, the use of 10 different barcodes (resulting in 100 different combinations of 2 barcodes, i.e. a tag count of 100) already results in greater than 99.9685% of tagged fragments as being correctly uniquely identified. The data from Eltoukhy’s table (for the 3000 haploid genome equivalent set) shows that for 10 different barcodes (tag count of 100) still achieves 99.9107%. It is noted that, with respect to this table, there would be 1000 copies of each locus of the genome for the “1000 genome” data set, and 3000 copies of each locus of the genome for the “3000 genome” data set. Thus, to arrive at the limitation “the number of combinations of any 2 MITs exceeds the number of tagged sample nucleic acid molecules in the composition that spans any particular polymorphic locus in the human genome”, one would have to increase the number of barcodes for the “1000 genome” sample from 10 to 32 (arriving at 1024 combinations of any 2 MITs). Similarly, for the “3000 genome” sample, one would have to increase the number of barcodes from 10 to 55 (arriving at 3025 combinations of any 2 MITs). However, given that 10 barcodes results in greater than 99.9% of tagged fragments being uniquely correctly identified, it seems more likely than not that one of ordinary skill in the art would not have done so. While Eltoukhy does not have a table corresponding to 10,000 genome equivalents, and while one could expect to require a greater number of barcodes for a larger number of genomes (compare the percentages in the “1000 genome” data set and the “3000” genome data set), it seems very likely that one would achieve greater than 99.9% correct identification well before getting to 101 barcodes (101 barcodes would be the amount needed such that “the number of combinations of any 2 MITs” exceeds 10,000.
Turning back to the table, since Eltoukhy disclosed that 10,000 haploid genome equivalents of cfDNA contained 200 billion nucleic acid molecules (paragraph [00248]), then a sample with 1000 haploid genome equivalents would be expected to contain one-tenth of this amount, i.e. 20 billion molecules. The Examiner plotted Eltoukhy’s data for the “1000 genome” data set using the online tool at mycurvefit.com:

    PNG
    media_image1.png
    631
    589
    media_image1.png
    Greyscale

Using the equation fitted to this curve, the Examiner calculated the percentages of correctly uniquely identified tagged fragments using numbers of barcodes exceeding the 10 barcodes (represented by a tag count of 100) for the case where 20 different barcodes were used (i.e. 400 different combinations of 2 barcodes), 30 different barcodes were used (900 combinations), and finally 32 different barcodes (the minimum needed to arrive at greater than 1000 combinations):
Tag Count		Tag% Correctly uniquely identified
400			99.99226809
900			99.99670577
1024			99.99713757
Given that in all cases, greater than 99.99% correct unique identification is achieved, it does not seem particularly obvious to synthesize additional barcodes to go from 99.99670577% to 99.99713757%, especially as these barcodes cannot be “randomly” synthesized as degenerate barcodes, because the claim also requires that “the sequences of different MITs differ from each other by at least 2 nucleotides”. Therefore, each barcode would have to be designed and synthesized individually. It seems unlikely that one of ordinary skill in the art would have been motivated to incur the significant extra cost to achieve an increase of less than 0.001%.
For these reasons, the rejection previously applied to claim 18 is not applied to amended claim 1. Therefore, to the extent Applicant’s arguments follow other lines of reasoning, such arguments are moot.

Claim Objections
Claims 1, 3-9 and 12-17 objected to because of the following informalities:  in the last “wherein” clause of claim 1, the word “the” should be deleted from the phrase “and wherein the at least 50%”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires that the composition comprises at least 500,000,000 “tagged sample nucleic acid molecules”. Claim 1 also requires that the number of different MITs in the composition is between 10 and 3,000. Finally, claim 1 requires that “a ratio of the number of tagged sample nucleic acid molecules in the composition to the number of different MITs is at least 1,000:1”. However, given that there are at least 500,000,000 tagged sample nucleic molecules, and that there are at most 3,000 different MITs, the ratio of the number of tagged sample nucleic acid molecules in the composition to the number of different MITs can be no less than 500,000,000/3,000, or 166,666.66            
                
                    
                        6
                    
                    -
                
            
        :1. Thus, the claim intrinsically requires a narrower range of at least 166,666.66            
                
                    
                        6
                    
                    -
                
            
        :1 for the ratio, but recites a broader limitation (at least 1,000:1), which renders the scope of the claims indefinite.
It is noted that claim 3 further limits the claim to require at least 1 × 1010 tagged sample molecules, in which case the minimum ratio would be at least 1 × 1010/3,000, or 3,333,333.33            
                
                    
                        3
                    
                    -
                
            
        :1.
It is noted that claims 4 and 5 further limit the claims to a maximum of 1,000 different MITs, in which case the minimum ratio becomes 500,000,000/1,000, or 500,000:1.
Because all claims depend directly or indirectly from claim 1, they are rejected for the same reasons as discussed for claim 1 above.
In addition, claim 15 recites “wherein the tagged sample nucleic acid molecule [singular] further comprises a sample-specific barcode”. However, claim 1, from which claim 15 depends, requires at least 500,000,000 tagged sample nucleic acid molecules. It is not clear whether the limitation in claim 15 applies to all tagged sample nucleic acid molecules present, or only one molecule, and if the latter, which of the at least 500,000,000 tagged sample nucleic acid molecules is “the” tagged sample nucleic acid molecule of claim 15. A similar situation applies to claims 16 and 17, which also recite “the tagged sample nucleic acid molecule”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 7 each depend from claim 1, and require a ratio of at least 10,000:1 and at least 100,000:1, respectively. However, as discussed in the rejection under 35 USC 112(b) above, claim 1 intrinsically requires a ratio of at least 166,666.66                        
                            
                                
                                    6
                                
                                -
                            
                        
                    :1. Therefore, even though claims 6 and 7 appear to be further limiting in terms of verbiage, they are not, in fact, further limiting on claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637